OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs, for the reasons stated by that court. In addition we would note that there was no finding of permeation. The sheets to which the appellant himself acted as the subscribing witness, containing 393 signatures, give the appellant more than the required signatures necessary to place him on the primary ballot.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Waghtler, Fuchsberg and Meyer concur.
Order affirmed, without costs, in a memorandum.